department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date date date contact person identification_number contact number employer_identification_number form required to be filed tax years uil dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in sec_501 c recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file file the returns in accordance with their instructions and do not send them to this office failure_to_file the returns timely may result in a penalty we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter if you have any questions about your federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely michael seta manager exempt_organizations technical enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter fit irs department of the treasury internal_revenue_service constitution ave nw washington dc date date employer id number contact person id number contact telephone number contact fax number legend company dear we considered your application_for recognition of exemption from federal_income_tax under sec_50l a of the internal_revenue_code the code based on the information provided we determined that you don't qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issue whether you qualify for exemption as an organization described in sec_501 c facts your narrative response states that you will operate a website that will act as a social network connecting individuals to non-profit organizations your narrative response provides that your website is designed to facilitate donations from individuals to charitable organizations churches and other individuals the website will allow anyone seeking to receive donations to create a profile page similar to those found on facebook so that individuals can read about and donate to those entities you will further facilitate the donations ensuring that they get to the intended recipient the website will not only provide a destination where organizations can raise funds but it will also provide a location where organizations can keep its donors up to date letter4036 rev catalog number 47630w with recent pictures and comments about its current activities you will seek to integrate your website into other social networking sites in order to utilize the power of viral marketing helping organizations spread their message you state that you will charge a transaction fee on donations given to organizations using your website the terms of service for the website indicate that you will receive a percent fee plus sixty cents per credit card transaction while you will receive a percent fee plus sixty cents per check transaction you indicate that you expect dollar_figure to dollar_figure in fees in each ofthe first two years you also indicate that you expect that these fees will simply cover the costs of operation with no additional revenue you have clarified that while a website containing the above activities will be operated by company on a for-profit basis you will only conduct activities associated with the website in regards to unclaimed profiles as part of the website you will create unclaimed pages from the irs pub individuals visiting the website can donate to these organizations through you despite such organization not having claimed the profile as part of these services you will verify that the organization continues to be an organization exempt from taxes under sec_501 and that they are listed as a public charity the terms of service for the website stipulates that if the designated organization does not meet taxpayer's criteria then you will provide the funds to an organization of your choosing that is both described in sec_501 and as a public charity you will not provide money to any organization or individual that is not a sec_501 c public charity in order to create and maintain this website you have contracted with the for-profit company company to perform such services company is controlled entirely by your three directors company will maintain all rights to the web technology used for your website company will operate and maintain the website performing all the transactions with individuals or organizations that have created or claimed a profile on which individuals will donate to the organizations you will not conduct any transactions with these entities and will not pay company for any service company will collect a percent fee plus sixty cents on each donation made to a profile that has been cr ated or claimed by an outside entity your board_of directors contains three directors all of the directors are related through the ownership of company and two of those three are married to each other you will pay these individuals market compensation in their roles as employees in the future law sec_501 provides that organizations may be exempted from tax if they are organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes and no part of the net_earnings ofwhich inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 provides that in order to be exempt under section letter rev catalog number 4763cnv c of the code an organization must be both organized and operated exclusively for one or more of the exempt purposes specified in that section sec_1_501_c_3_-1 defines charitable as it is used in its generally accepted legal sense the term includes the relief of the poor and distressed advancement of religion lessening the burdens of government and the promotion of social welfare by eliminating prejudice and discrimination or by defending human and civil rights secured_by law sec_1 c -1 e states that an organization may meet the requirements of sec_501 c although it operates a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization's exempt_purpose or purposes and if the organization is not organized or operated for the primary purpose of carrying on an unrelated_trade_or_business as defined in sec_513 an organization operated primarily for an unrelated_trade_or_business is not exempt under c revrul_67_149 1967_1_cb_133 holds that an organization formed for the purpose of providing financial assistance to several different types of organizations which are exempt under sec_501 c of the code is itself exempt under that section it carries on no operations other than to receive contributions and incidental investment_income and to make distributions of income to such exempt_organizations at periodic intervals the organization does not accumulate its investment_income revrul_69_528 1969_2_cb_127 found that an organization regularly carrying on an investment service business that would be unrelated_trade_or_business if carried on by any of the exempt_organizations on whose behalf it operates is not exempt under sec_501 this organization was free from the control ofthe participants and had the absolute and uncontrolled discretion in investment of the property sale of investments and reinvestment of the proceeds payment of taxes and liens distributions of income and principal or the addition of accumulated income to principal and dealing with the property and managing the funds as if it were absolute owner thereof revrul_71_529 1971_2_cb_234 states that a nonprofit organization that provides assistance in the management of participating colleges' and universities' endowment or investment funds for a charge substantially below cost qualifies for exemption under sec_501 the organization was found to only provide services to those organizations that were controlling it and the services provided were found to be essential functions of the colleges and universities revrul_72_369 1972_2_cb_245 provides that an organization organized to provide managerial and consulting services to organizations exempt under c on a cost_basis is not itself an exempt_organization as there is no recognized charitable purpose in 326_us_279 letter rev catalog number 4763cjn the court determines that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes in 71_tc_102 the court denied exemption to an organization for failure to develop criteria for disbursements of grants or to keep adequate_records of each recipient such failures were determined to potentially lead to abuse thus representing a non-exempt purpose 71_tc_1067 the tax_court held that compensation need not be unreasonable or exceed fair_market_value to be private benefit stating n or can we agree with petitioner that the critical inquiry is whether the payments made to international were reasonable or excessive regardless of whether the payments made by petitioner to international were excessive international and est inc benefited substantially from the operation of petitioner in bubbling well church ofuniversal love v commissioner t c big_number aff' d f 2d 9th cir the tax_court explained that an organization that is closely-controlled by related individuals must clearly demonstrate that private interests will not be served and that net_earnings will not inure to the benefit of insiders given the control_over the petitioner organization by related individuals the court could not conclude from the information in the administrative record that part of the net_earnings did not inure to the benefit of the controlling family or stated another way that petitioner was not operated for the family's private benefit p l l scholarshi82_tc_196 the tax_court found that an organization that operated charitable bingo on the premises of a bar allowed the bar to increase its sales of food and drinks by its operations in the bar thereby benefiting the bar in more than an insubstantial way the organization and bar were controlled by some of the same persons the court held that the operations of the organization and bar were so interrelated as to be functionally inseparable the effect of which was that any economic benefit the bar received was not incidental in 92_tc_1053 the court determined that an organization providing training for individuals specifically to work on republican campaigns was providing prohibited private benefit in making this determination the court stated that the presence of earnings inuring to the benefit of a private shareholder were not necessary prohibited private benefit can be gained by an unrelated third party that a determination of private benefit must examine the charitable nature of the class and that size alone will not convert an uncharitable class into a charitable one international postgraduate medical foundation v commissioner 56_tcm_1140 an organization whose activity was to conduct continuing medical education tours abroad exclusively used one for-profit travel agency to arrange its travel tours the same individuals controlled both the organization and the for-profit travel agency and the letter4036 rev catalog number 47630w organization did not solicit bids from any other travel agency furthermore both entities shared the same office as both entities were interrelated the court held that the organization was operated for the benefit of the for-profit travel agency application of law you must be operated for an exempt_purpose sec_1_501_c_3_-1 your activities consist of running certain pages on a website consisting of the unclaimed pages belonging to exempt_organizations these pages if claimed will allow an organization to inform the public about their activities as well as provide a means for such organizations to receive donations through company for providing the platform on which these profiles exist and for transferring the money in a safe manner to the receivers on your website you take percent plus forty cents for every donation your terms of service specify that your activities are a service to these organizations for which those using it must abide by the provided terms you are providing a service to these organizations as well as providing advertising for company by indicating to exempt_organizations with unclaimed pages their ability to use company more fully providing commercial type services exclusively to exempt_organizations is not an exempt_purpose revrul_72_369 supra provides that an organization providing managerial_services to exempt_organizations on a cost_basis is not an exempt_purpose under sec_501 c additionally revrul_69_528 supra provides that an organization formed to provide investment services exclusively for exempt_organizations is not operated for an exempt_purpose in both of these rulings the taxpayer was not controlled by an organization that is otherwise exempt and did not charge a rate substantially below cost cf revrul_71_529 supra exempting an organization that was entirely controlled by exempt universities and provided investment services exclusively to those organizations for a price substantially below cost here you are not controlled by any exempt_organization and you provide services for a fee to any exempt_organization your fee is not substantially below your costs as you anticipate your service fee to be your primary source of revenue therefore you are not operated for an exempt_purpose your activities consist entirely of providing fundraising and public relations services to organizations unlike the organization in revrul_67_149 supra you do not retain complete control_over your funds when determining to whom those funds will be contributed your setup provides for funds to go to organizations of a donors choosing through you for which you will take a percent cut additionally you do not consider these funds to be your funds you have no charitable purpose outside of the possible provision of grants to exempt_organizations however you clarified that you do not provide grants to organizations but that the donations are made directly to the other organizations in order to be exempt you must also be operated for public rather than private benefit sec_1_501_c_3_-1 the court in 326_us_279 states that the presence of private benefit if substantial in nature will destroy an organization's tax-exempt status regardless of the organization's other charitable purposes or activities private benefit is defined in american campaign academy t c pincite as letter4036 rev catalog number 47630w nonincidental benefits conferred on disinterested persons that serve private interests several cases go further discussing what constitutes a non-incidental benefit in p l l scholarshi82_tc_196 the court determined that an organization that primarily operated bingo in a bar which was owned by related parties of the organization provided a non incidental benefit to the bar by bringing in clientele and otherwise promoting the bar the organization in 765_f2d_1387 was found to provide a non-incidental private benefit to a for profit owned by the founders of the church since that church made up the entire market of the for profit organization it was determined in this case that the critical inquiry is not whether particular contractual payments to a related for-profit organization are reasonable or excessive but instead whether the entire enterprise is carried on in such a manner that the for-profit organization benefits substantially from the operation of the church id pincite finally in postgraduate medical foundation 56_tcm_1140 an organization was denied exemption because its program exclusively used a for profit travel agency owned by the founders of the organization without soliciting bids from other organizations the travel agency and the petitioner also shared office space the court determined that the organization was operated for the private benefit of the travel agency here you receive and distribute funds to exempt_organization who have yet to claim a page on company's website similar to the organization in p l l scholarshi82_tc_196 that solely operated bingo in a restaurant owned by related parties your activities while consisting of distributing funds to exempt_organizations have a substantial purpose of driving business to company's website the critical inquiry not being the amount of any contractual payments but whether the entire enterprise is carried on in a manner that the for profit benefits substantially from your operations you are operated primarily as a conduit for the related for profit this is particularly concerning when the board is a small_group of entirely related individuals bubbling well church t c pincite your activities act as little more than an advertising and business development branch of company your operations not only do not further an exempt_purpose but they are also for a substantial private benefit conclusion you are not operated exclusively for an exempt_purpose you provide a service for a fee and the fact that these services may be provided directly to tax exempt entities does not make such activity charitable you also provide a substantial private benefit you are not exempt under sec_501 if you don't agree you have a right to file a protest if you don't agree with our proposed adverse determination to do so you must send us a statement within days of the date of this letter the statement must include your name address employer_identification_number ein and a daytime phone number letter rev catalog number 47630w a copy of this letter highlighting the findings you disagree with an explanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for an authorized representative under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn't already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we'll review your protest statement and decide if you provided a basis for us to reconsider our determination you also have a right to a conference after you submit your statement if you want a conference you must request it when you file your protest statement you can also ask the office of appeals to review your application_for tax-exempt status your right to request appeals review is in addition to your right to a conference as outlined in revenue_procedure rev_proc and revproc_2014_9 you must notify us in writing if you want us to forward your case to the appeals_office you can find more information about the process and the role ofthe appeals_office in section of revproc_2014_9 and publication overview of the appeals process if the person representing you in this process is not an officer director trustee or other official who is authorized to sign for the organization he or she must file form_2848 as explained above and otherwise meet the requirements in publication conference and practice requirements letter rev catalog number 47630w if you don't file a protest within days you can't seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 ofthe code where to send your protest please send your protest statement any request for consideration by the office of appeals form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service te_ge se t eo ra t nca- constitution ave n w washington dc internal_revenue_service te_ge se t eo ra t nca- constitution ave n w washington dc you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it ifyou agree if you agree with our proposed adverse determination you don't need to do anything if we don't hear from you within days we'll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter enclosure publication sincerely michael seto manager exempt_organizations technical letter rev catalog number n
